Citation Nr: 1024361	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-09 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.

2. Entitlement to service connection for a left arm 
condition.

3. Entitlement to service connection for nephrolithiasis.

4. Entitlement to a nonservice connected pension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel
INTRODUCTION

The Veteran served on active duty in the Air Force from June 
1965 to December 1968, and on active duty for training in the 
National Guard from December 1985 to December 1987, with 
additional prior periods of inactive Guard service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claims.

The issue of service connection for high blood pressure has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The issues of entitlement to a nonservice connected pension 
and to entitlement to service connection for kidney stones 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated October 1996, the RO denied service 
connection for a low back disability.

2.  The evidence received since the October 1996 RO decision 
is not new and material and does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a low back disability.

3.  The medical evidence does not relate a left arm 
disability to the Veteran's time in military service.


CONCLUSIONS OF LAW

1.  The October 1996 decision of the RO, which denied service 
connection for a low back disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(1996).  

2.  The evidence received since the October 1996  RO 
decision, which denied service connection for a low back 
disability, is not new and material and the claim for service 
connection for a low back disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

3.  A left arm disability was not incurred in or aggravated 
by active military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

As to the Veteran's claim of entitlement to a low back 
disability, under Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Veteran must be apprised as to the requirements both as 
to the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the Veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in November 2003, April 2004, July 2004, 
August 2004, October 2004, and November 2004.  These letters 
informed the Veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the Veteran should provide.  Additionally, the 
November 2003 letter informed the Veteran that his back claim 
had been previously denied and that to reopen his claim he 
needed to submit evidence showing that the condition was 
incurred in or aggravated by his active military service.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the Veteran for the Board to proceed 
to finally decide this appeal.  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits, such as 
obtaining VA and private medical records.  The Veteran was 
also offered the opportunity to testify at a hearing before 
the Board, but he declined.   While the Veteran was not 
provided with a VA examination of his left arm, there is no 
evidence of any arm injury in service, and no complaints of 
any arm problems for many years after service.  Additionally, 
there is no medical suggestion that the Veteran's left arm 
problem is in any way related to his time in service.  As 
such, the duty to provide an examination is not triggered. 

Additionally, there is no obligation to provide a back 
examination, as the Veteran's claim has not been reopened. 

Consequently, the Board finds that the duty to notify and 
assist has been satisfied, as to the issues on appeal.


Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.

Historically, the Board notes that the Veteran's claim of 
entitlement to service connection for a low back disability 
was originally denied by an October 1996 rating decision.  
The Veteran's claim was denied at that time because his low 
back disability was found to have pre-existed his period of 
active duty for training from December 1985 to June 1987, and 
the evidence did not show this disability had been aggravated 
during that period of service, beyond its normal progression.

As the Veteran did not perfect an appeal of this October 1996 
decision, it is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2009).  

Since this decision is final, the Veteran's current claim of 
service connection for a low back disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for a low back disability.  In this 
regard, the Board again points out that the Veteran's claim 
was previously denied not because there was no evidence that 
he had a back disability, but because the evidence of record 
showed that his back disability had preexisted service and 
was not aggravated therein.  The newly submitted evidence, 
which consists primarily of medical treatment records, simply 
continues to show that the Veteran has a low back disability.  
Unfortunately, the evidence of record at the time of the 
prior final denial also showed that the Veteran had a low 
back disability; and, therefore, while this evidence is 
material, it is not new to the Veteran's claim in that it 
simply confirms a fact that was known at the time of the 
Veteran's previous denial.  As such, this not a basis on 
which the Veteran's claim may be reopened. 

The Board recognizes the numerous statements the Veteran has 
written and submitted into evidence as part of his claim, 
however, the Veteran had voiced similar contentions in a 
statement that was received in June 1995 and that was of 
record at the time his claim was previously denied.  As such, 
the Veteran's contentions that have been reiterated since 
October 1996 are not considered new.

Therefore, with no new and material evidence having been 
submitted, the Veteran's application to reopen his claim of 
entitlement to service connection for a low back disability 
remains denied.

Service connection for a left arm disability 

The Veteran contends that service connection is warranted for 
a left arm disability.  Specifically, the Veteran contends 
that his left arm disability started when he was in the 
National Guard, and service connection is therefore 
warranted. 

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 2002); 38 C.F.R. § 3.303(a), 3.306(a) (2009).  

Where a Veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and certain disabilities, such as arthritis, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. § § 3.307, 3.309 (2009).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); see also Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period 
of INACDUTRA during which the individual concerned was 
disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a CVA occurring during such training.  38 
U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  

The term "active duty for training" is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) 
(2009).  The term "inactive duty for training" means, inter 
alia, duty other than full-time duty prescribed for Reserves 
or the National Guard of any state.  38 U.S.C.A. § 101(23) 
(West 2002); 38 C.F.R. § 3.6(d) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When a disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2005).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a left arm 
disability.  In this regard, the evidence does not show that 
the Veteran was diagnosed with a left arm disability either 
during service, or in the many years since service.  

Service treatment records show that in June 1986, while the 
Veteran was on active duty for training, he was seen with 
complaints of chest pain which he felt at times radiated to 
the left neck and arm.  The Veteran complained that he had 
numbness in his left arm for 2-3 days.  The Veteran was 
diagnosed with costal chondritis, an inflammation of the 
cartilage of the rib cage.  The Veteran was prescribed rest 
and medication, and the medical officer was uncertain of the 
cause of the arm pain.  However, the remainder of the 
Veteran's service records show no specific left arm 
disability.  Thus, the evidence does not show that the 
Veteran was diagnosed with any actual left arm disability 
during service.

Following service, the Veteran has similarly not been 
diagnosed with a left arm disability.  The Veteran's recent 
VA treatment records show occasional complaints of bilateral 
shoulder arthralgia, but arthralgia of the shoulder is 
synonymous with shoulder pain (arthralgia is defined as 
"[p]ain in a joint, especially one not inflammatory in 
character."  Stedman's Medical Dictionary 149 (27th ed. 
2000)).  The Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

The Veteran's statements have been reviewed, but the Veteran 
has not provided any information as to when or how his left 
arm problem began, or any explanation why he did not seek any 
treatment for it during service or for more than a decade 
after service.  The Veteran has also not alleged that any 
left arm problem has been persistent since service, as the 
first time he raised the issue was in 2003, more than 15 
years after he departed service.

While the Veteran is considered competent to describe 
symptoms such as arm or shoulder pain; his file is void of 
any medical suggestion that he has a left arm disability as a 
result of his time in service.  

The service treatment records do not show that the Veteran 
ever actually injured his left arm in service, and there is 
no suggestion, aside from the Veteran filing for service 
connection, that an arm disability was caused by the 
Veteran's time in service.

As such, the criteria for service connection simply have not 
been met, and the Veteran's claim is denied. 


ORDER

New and material evidence not having been submitted, the 
Veteran's application to reopen a claim of entitlement to 
service connection for a low back disability is denied.

Service connection for a left arm condition is denied.


REMAND

The Veteran is also seeking a nonservice-connected pension.  
Pursuant to 38 U.S.C.A. § 1521(a), improved nonservice-
connected pension is a benefit payable to a Veteran of a 
period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
Veteran's willful misconduct.  The Veteran did serve during a 
period of war; therefore the remaining question is whether he 
is permanently and totally disabled.  The evidence shows that 
the Veteran clearly has some disabling conditions, and the 
Veteran has recently submitted statements which indicate 
that, in his opinion, his health is in serious decline; 
however, the Veteran has never been provided with a VA 
examination to assess whether those disabilities render him 
permanently and totally disabled.  The Board finds that a VA 
examination is therefore needed in order to assess the 
current severity of the veteran's disabilities.  See Friscia 
v. Brown, 7 Vet. App. 294 (1994); Roberts v. Derwinski, 2 
Vet. App. 387 (1992). 

With regard to the issue of entitlement to service connection 
for nephrolithiasis.  The evidence clearly establishes that 
the Veteran had kidney stones that existed prior to service.  
The Veteran was first treated for kidney stones in July 1982, 
several years before he entered active duty for training in 
December 1985.  He was also treated for kidney stones in July 
1985, shortly before he started on active duty for training.

However, while on active duty in February 1987, the Veteran 
developed kidney stones once again, which were treated, but 
it is unclear whether this onset of kidney stones should be 
considered an aggravation of his nephrolithiasis.  As such, a 
medical opinion is needed.




Accordingly, this issue is REMANDED for the following action:

1.  Obtain VA treatment records from 
February 2008 to the present.

2.  Schedule the Veteran for a general VA 
medical examination to assess the current 
severity of his disabilities.  The 
examiner should specifically note all of 
the Veteran's disabilities.  The examiner 
should offer an opinion, if possible, as 
to what impact these disabilities have on 
the Veteran's employability, and 
activities of daily living.  The examiner 
should provide a rationale for any 
opinion provided.

The examiner, or other more appropriate 
medical professional, should also 
indicate whether the Veteran's 
nephrolithiasis was permanently worsened 
by his military service (as evidenced by 
the recurrence of kidney stones in 
February 1987); and, if so, whether this 
worsening was beyond the natural 
progression of the condition. 

3.  Thereafter, readjudicate the claim.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2009).  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


